Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final rejection. Claims 1-20 are pending. 

Status of Claims
Applicant’s amendment date 1/31/2022, amending claims 1-2, 6-7, 10-13, and 19-20.

Terminal Disclaimer 
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14/310,372 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained
The previously pending rejection under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 
The previously pending rejection under 35 USC 112d, will be withdrawn. 

Response to Argument
Applicant’s arguments filed 1/31/2022 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by Applicant’s amendments to the claims. 
Response to Argument under 35 USC 101:
Applicants argue (Page 6 of the remark): 
The above limitations are not mathematical concepts, not mental processes and are not
methods of organizing human activity. They are additional elements that must be considered for "integration into the practical application." The 2019 PEG Examples document makes clear that even when abstract ideas are recited, a large portion of the claim should nonetheless be given "practical application" and "significantly more" consideration.

Examiner respectfully disagree: 
With regard to an abstract idea, the claims recites a steps for selecting users and modifying promotional based on users activity, receiving sales transaction data and 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “a system”, “processor, and “storage device” is recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). 

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Response to Argument under 35 USC 103: The argument is moot in view of the new grounds of rejection as per below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 19 and 20, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method, comprising: selecting a plurality of users associated with a plurality of click events;  receiving online activity of a user of the plurality of users, the online activity including a time and an identifier for each click event across; receiving sales transaction data of the user; matching the sales transaction data to the online activity; receiving, from the user, preference data indicating whether the user prefers visiting an offline store and/or a website to view a product prior to purchase; filtering the online activity to activity during a time period prior to a purchase determined from the sales transaction data; identifying one or more shopping touch-points based on the filtered online activity, the sales transaction data, and the preference data; assigning a weight to each shopping touch-point based on the filtered online activity; and modifying an online promotional process based on the one or more weighted shopping touch-points.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 19, and 20 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. the claims are directed to a steps for selecting users and modifying promotional based on users activity, receiving sales transaction data and preference data which indicate whether the user prefers visiting an offline store and/or a website to view a product prior to purchase which covers concepts performed in the human mind (including observation, evaluation, judgement and opinion) under Mental Processes abstract idea. Also, the claims cover commercial or legal interactions (including agreements in the form of contacts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under certain methods of organizing human activity. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a system”, “processor, and “storage device”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-18 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 19, and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 19, and 20 includes various elements that are not directed to the abstract idea. These elements include “a system”, “processor, and “storage device” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0053] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 8-9, and 18 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements are “Web browser”, and “Uniform resource locator (URL)”, “computer, “a tablet”, “a mobile device”. The “Web browser”, and “Uniform resource locator (URL)”, “computer, “a tablet”, “a mobile device” are considered a “field of user” MPEP 2106.05h at step 2A, Prong 2, as it’s just used to collect/display data and the technology is not improved. At step 2B, this is conventional still, “recording web browser events including the URL” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible. 

Dependent claims 2-7, and 10-17  are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 10-12, 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Tietzen et al, US 20110112897 A1 hereinafter Tietzen in view of Singh et al, US 20080183718 A1 hereinafter Singh in view of Levin, Aron M., Irwin R. Levin, and C. Edward Heath. "Product category dependent consumer preferences for online and offline shopping features and their influence on multi-channel retail alliances." J. Electron. Commer. Res. 4.3 (2003): 85-93. Hereinafter Levin. Further, in view Chittilappilly et al. US 2013/0332264 (hereinafter Chittilapilly). 
Regarding Claim 1: 
As per independent claim 1, Tietzen discloses A method comprising: 
[[selecting a plurality of users]] associated with a plurality of click events across a plurality of websites; (Tietzen [0039], [0020] “ indications of identified member's interest in an incentive, such as data based on recorded search patterns in an online search environment (e.g., frequent searching of a product, service, or member by a user)” “data may be collected about all participants, either expressly, or from offline or online transactions between participants utilizing a participant identifier, and said data may be stored in a data storage area.”. Tietzen [0160], “survey may be provided to participants by a variety of means, including through web-pages”. Tietzen [0226], “the web pages may facilitate presentations viewable by participants and/or non-participants of the marketing program”.)
receiving online activity of a user […],; (Tietzen [0033], “at the time of the transaction a member, or other participant, may provide a marketing system participant identifier to a merchant”.) receiving sales transaction data of the user; matching the sales transaction data to the online activity; (Tietzen [0020], [0103], [0086] “data may be collected about all participants, either expressly, or from offline or online transactions between participants utilizing a participant identifier, and said data may be stored in a data storage area.” “Tracking the purchase of the extra items besides the coat may provide a means of capturing information related to the purchasing behaviours of the user or member purchasing the coat and the other items.” “The marketing program may match the transaction details to the search behaviour of the user if the user is a member of the marketing program.”) 
receiving, from the user, preference data indicating whether the user prefers […] (Tietzen [0028], [0060] “in accordance with demographic information or preferences derived from data stored in the data storage area and any linked data sources” “Search details may also be utilized to generate other information and/or reports, such as member preferences.”)
filtering the user online activity to activity during a time period prior to a purchase determined from the sales transaction data (Tietzen [0194], [0092], [0035], [0089], [0090], [0104] noting search within specific time frame in relation to a transaction, noting bicycle (product) “analytic mode can undertake a variety of data analysis techniques, including algorithms, calculations, reviews, filters” “The time and date of a search in relation to a transaction may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction, in accordance with historical data relating to searches and transactions by a member.”, “The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “the maximum time lapse may be generated by the marketing program in accordance with the merchant type, the item that is searched, the merchant preferences, or any combination of these. Other rules for matching a query or search to a transaction may be set, stored and utilized by the marketing program.”, “the marketing program may adjust the maximum time lapse to a longer period relative to the historical data relating to the particular member”, “The transaction linking utility may be utilized to provide results that indicate that the search for the bicycle and the purchase of the bicycle occurred within a period of time that would suggest a link between the search/incentive and the purchase”)
and identifying one or more shopping touch-points based on the filtered online activity, the sales transaction data, and the preference data; (Tietzen [0035], [0062], [0104] “the data mining tool may be engaged (and optionally the analytic mode may also be engaged) to recognize particular pre-transaction behaviour by a participant, for example, such as the search for a merchant or a product by a participant, communication of an incentive to a participant, or other information. The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user”, “The transaction linking utility may be utilized to provide results that indicate that the search for the bicycle and the purchase of the bicycle occurred within a period of time that would suggest a link between the search/incentive and the purchase”)
and […] an online a promotional process based on the one or more [[weighted]] shopping touch-points (Tietzen [0029], [0005], [0039], [0020], [0108] noting generating future incentive suggestions based on the activity and transaction details, noting either offline or online, noting transactions  “Such advertisements may be communicated to an identified member and/or other potential customers by a variety of online and offline means”, “providing details of the transaction to the marketing program; utilizing a transaction linking utility to determine the likelihood that a match exists between the transaction details and activity by one of the one or more members; and utilizing a data mining tool to generate future incentive suggestions”, “Moreover, any participant merchant incentive may be applied to a participant customer transaction that occurs either online or offline”, “The present invention may track community programs, as well as customer transactions, including both online and offline transactions, that occur between participants and that make use of the incentive, as further detailed below”, “incentive to be communicated to the member pertaining to the purchase of the searched product and/or other products”)
Tietzen does not explicitly teach “preference data indicating whether the user prefers visiting an offline store and/or a website to view a product prior to purchase; modifying an online a promotional process based on the one or more shopping touch-points” “selecting a plurality of users […] of the plurality of users” assigning a weight to each shopping touch-point based on the filtered online activity; as stated in the claim (underlined emphasis on aspect not taught).
Levin, however, in analogous art of analysis of behavior of users, teaches 
preference data indicating whether the user prefers visiting an offline store and/or a website to view a product prior to purchase; (Levin page 89-90, “Clothing belongs to the “high-touch” category of products where traditional offline services are preferred because the special significance of being able to personally handle and inspect the product before purchasing. Computer software belongs to the category of “low-touch” products that generally require fewer offline services. Books belong to the “mixed” category where many consumers prefer online services during the initial purchasing steps but most consumers prefer making the final purchase offline … many consumer prefer to take advantage of the speed and selection when searching for books online but prefer to examine the product and purchase it at a traditional store”.) 
Tietzen and Levin are both analogous art because they are both directed to the same field of endeavor analysis users’ behavior. It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Tietzen, to include the feature of receiving additional preference data, as taught by Levin, in order to provide customers with ultimate shopping experience (Levin page 92). 
Tietzen in view of Levin does not explicitly teach “modifying an online a promotional process based on the one or more shopping touch-points” “selecting a plurality of users […] of the plurality of users” as stated in the claim (underlined emphasis on aspect not taught).

Singh, however, in analogous art of analysis of behavior of online users, teaches: 
selecting a plurality of users […] of the plurality of users the online activity including a time and an identifier for each click event across the plurality of websites; (Singh [0012], [0019] “providing a panel selection process for selecting a panel of users, data for which will be used in an input data set” “obtaining an input data set reflecting clickstream activity of a plurality of online users;” Singh [0042], “engage in online behavior with various online sites 150”. Singh [0045], “users can interact with sites of one or more vendors through the data provider 109. Those data providers 108 typically track users’ interactions with their sites through logs or similar facilities”. )

    PNG
    media_image1.png
    652
    452
    media_image1.png
    Greyscale


and modifying […] (Singh [0019], [0113], [0114] “drawing an inference based on the user behavior; and modifying an offline process based on the inference”, “track cross-shopping behavior and allow a vendor to modify incentives in response to inferences drawn from cross-shopping behavior. By identifying regional variations and changes in the vehicles cross-shopped, an analyst can recommend incentives to fit the changed circumstances, thereby maximizing sales at the lowest incentive cost”, “A second example would be brand positioning. One relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. For example, if an offering is the first one that a user has shopped, then it should be advertised in a fashion that encourages users to purchase immediately, rather than consider other offers….This is true whether the marketing message is presented online or offline”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Tietzen, to include with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).
Tietzen in view of Levin in view of Singh fails to disclose assigning a weight to each shopping touch-point based on the filtered online activity; weighted 
However, Chittilappilly teaches the following limitation: 
assigning a weight to each shopping touch-point based on the filtered online activity; weighted (Chittilappilly abstract, “each touchpoint attribute and touchpoint attribute value is assigned a weight”. [0035], “using the weights determined in step 103 and 104. The relative effect of each touchpoint in influencing each conversion can be identified using machine-learning techniques”. ) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Tietzen/Levin/Singh, to include with these aforementioned teachings of Chittilappilly with the motivation to assign weight on each touchpoint based on the filtered online activity (Chittilappilly abstract [0035]).


Regarding Claim 2:

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Tietzen discloses  
wherein matching the sales transaction data to the online activity comprises using at least one of address, name, phone number, email address, or credit card number of the user. (Tietzen [0253], [0205] noting financial card number “The transactions may involve registered members of the marketing program. A member may be identified as a member during the transaction by using one or more participant identifiers and/or other identifications recognized by the marketing program as associated with the member. For example, the member may use a participant identifier or other identification that is a financial card, a number generated by the marketing system, or any other identification”, “ the participant identifier for the members could be an employee number or a financial card number”)
Regarding Claim 3:
	
Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Tietzen discloses  
wherein receiving the sales transaction data of the user comprises surveying the user to collect the sales transaction data (Tietzen Figure 10 Item 148, [0020], [0080], [0035], [0088], [0029], [0095], [0024] noting transaction survey, noting survey including behavior related to incentive provided “It is also possible for a post-transaction survey to be provided to the participant who engaged in the transaction, and data collected from the survey may establish that the transaction occurred due to the search and/or the incentive”, “incentives may be offered to a user or member during browsing and searching, as a result of browsing and searching, through other off-line media (e.g., newspapers, radio, television, etc.)”, ”The present invention may track community programs, as well as customer transactions, including both online and offline transactions”, “For example, the post-transaction survey information may be processed to indicate a link between the transaction and any earlier activity, such as the query by the user, or any other activity. The information in the post-transaction survey may be utilized to confirm the transaction behaviour of a user”, “Such advertisements may be communicated to an identified member and/or other potential customers by a variety of online and offline means, including a webpage, an email, a communication sent to a mobile device, a print advertisement, a radio advertisement, etc.”)
Regarding Claim 4:
	
Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Tietzen discloses  
wherein the sales transaction data includes offline behavior associated with sales (Tietzen Figure 10 Item 148, [0020], [0080], [0035], [0088], [0029], [0095], [0024] noting transaction survey, noting incentive can be offline “It is also possible for a post-transaction survey to be provided to the participant who engaged in the transaction, and data collected from the survey may establish that the transaction occurred due to the search and/or the incentive”, “incentives may be offered to a user or member during browsing and searching, as a result of browsing and searching, through other off-line media (e.g., newspapers, radio, television, etc.)”, ”The present invention may track community programs, as well as customer transactions, including both online and offline transactions”, “For example, the post-transaction survey information may be processed to indicate a link between the transaction and any earlier activity, such as the query by the user, or any other activity. The information in the post-transaction survey may be utilized to confirm the transaction behaviour of a user”, “Such advertisements may be communicated to an identified member and/or other potential customers by a variety of online and offline means, including a webpage, an email, a communication sent to a mobile device, a print advertisement, a radio advertisement, etc.”)
Regarding Claim 5:
	
Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Tietzen discloses  
wherein the sales transaction data includes at least one of a date of transaction, a time of transaction, a method of payment, a type of good, a type of service, or a merchant (Tietzen [0253], [0092], [0213] noting time, date, financial card “The time and date of a search in relation to a transaction may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction”, ”The transactions may involve registered members of the marketing program. A member may be identified as a member during the transaction by using one or more participant identifiers and/or other identifications recognized by the marketing program as associated with the member. For example, the member may use a participant identifier or other identification that is a financial card, a number generated by the marketing system, or any other identification”)
Regarding Claim 7:

Claim 7 is dependent on claim 1 which is rejected as indicated above. Tietzen  teach” further comprising deriving web browsing behavior with a user based on the filtered online activity. (Tietzen [0062] Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user. Tietzen [0005], [0062] noting browsing session, noting transaction “an online search or browsing session undertaken by one of the one or more members; or direct communication to the communication device of one of the one or more members; applying the one or more incentives to provide one or more benefits to at least an intermediary; providing details of the transaction to the marketing program; utilizing a transaction linking utility to determine the likelihood that a match exists between the transaction details and activity by one of the one or more members; and utilizing a data mining tool to generate future incentive suggestions”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user)

Regarding Claim 8:

Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8, Tietzen discloses 
 recording web browser events including […] data across a plurality of websites (Tietzen [0062] Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user)
Tietzen does not explicitly teach “recording web browser events including uniform resource locator (URL) data across a plurality of websites” as stated in the claim (underlined emphasis for aspect not taught).
Singh, however, in analogous art of analysis of behavior of online users, teaches:
[…] uniform resource locator (URL) data […] (Singh [0011], [0061] “The pre-calculation step may include reading a list of URL rules; for each character of the URL of a formatted file, walking the character of the URL through the URL rules)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).
Regarding Claim 9:

Claim 9 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 9, Tietzen does not explicitly teach “receiving a list of URL rules; determining that one or more of the URL rules apply to the URL data; and applying the one or more URL rules to the URL data” as stated in the claim.
Singh, however, in analogous art of analysis of behavior of online users, teaches:
receiving a list of URL rules; determining that one or more of the URL rules apply to the URL data; and applying the one or more URL rules to the URL data (Singh [0011], [0061] “The pre-calculation step may include reading a list of URL rules; for each character of the URL of a formatted file, walking the character of the URL through the URL rules; for each rule in the URL rules, applying the rule to the URL of the formatted file; and outputting a modified URL, the modified URL reflecting the application of the rules to the original URL”, “the system walks each URL character through the URL rules to determine how many rules apply to that URL”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).
Regarding Claim 10:

	
Claim 10 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 10, Tietzen discloses  
determining a path to purchase of the user based on the one or more shopping weighted touch-points (Tietzen [0005], [0062] noting browsing session, noting transaction “an online search or browsing session undertaken by one of the one or more members; or direct communication to the communication device of one of the one or more members; applying the one or more incentives to provide one or more benefits to at least an intermediary; providing details of the transaction to the marketing program; utilizing a transaction linking utility to determine the likelihood that a match exists between the transaction details and activity by one of the one or more members; and utilizing a data mining tool to generate future incentive suggestions”, “The browsing and searching may be web-browsing and web-searching activities. Data collected relating to browsing and searching by a user may include click activity, such as the webpages, specific information, or links clicked on by a user”)
Regarding Claim 11:

Claim 11 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 11, Tietzen discloses 
 identifying […] behavior for a product based on the filtered online activity (Tietzen [0194], [0092], [0035], [0089], [0090], [0104] noting search within specific time frame in relation to a transaction, noting bicycle (product) “analytic mode can undertake a variety of data analysis techniques, including algorithms, calculations, reviews, filters” “The time and date of a search in relation to a transaction may also be a factor that is considered when determining a reasonable time lapse between the search and the transaction, in accordance with historical data relating to searches and transactions by a member.”, “The pre-transaction behaviour if followed by a transaction with a particular period of time may be assumed by the marketing system to indicate that the transaction occurred based upon the incentive”, “the maximum time lapse may be generated by the marketing program in accordance with the merchant type, the item that is searched, the merchant preferences, or any combination of these. Other rules for matching a query or search to a transaction may be set, stored and utilized by the marketing program.”, “the marketing program may adjust the maximum time lapse to a longer period relative to the historical data relating to the particular member”, “The transaction linking utility may be utilized to provide results that indicate that the search for the bicycle and the purchase of the bicycle occurred within a period of time that would suggest a link between the search/incentive and the purchase”)
Tietzen does not explicitly teach “identifying cross-shopping behavior for a product based on the filtered online activity s” as stated in the claim (underlined emphasis for aspect not taught).
Singh, however, in analogous art of analysis of behavior of online users, teaches:
identifying cross-shopping behavior […] (Singh [0113] “Understanding what vehicles a particular car model is being cross-shopped against regionally enables the design of incentives to take account of the varying competitive set…track cross-shopping behavior and allow a vendor to modify incentives in response to inferences drawn from cross-shopping behavior”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).

Regarding Claim 12:


Claim 12 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 12, Tietzen discloses 
 wherein […] the online promotional process is based on the path to purchase of the user […] (Tietzen [0029], [0005], [0039], [0020], [0108] noting generating future incentive suggestions based on the activity and transaction details, noting either offline or online, noting transactions  “Such advertisements may be communicated to an identified member and/or other potential customers by a variety of online and offline means”, “providing details of the transaction to the marketing program; utilizing a transaction linking utility to determine the likelihood that a match exists between the transaction details and activity by one of the one or more members; and utilizing a data mining tool to generate future incentive suggestions”, “Moreover, any participant merchant incentive may be applied to a participant customer transaction that occurs either online or offline”, “The present invention may track community programs, as well as customer transactions, including both online and offline transactions, that occur between participants and that make use of the incentive, as further detailed below”, “incentive to be communicated to the member pertaining to the purchase of the searched product and/or other products”)Tietzen does not explicitly teach “modifying the online promotional process and an offline promotional process for the product based on the path to purchase of the user and the cross-shopping behavior” as stated in the claim (underlined emphasis on aspect not taught).
Singh, however, in analogous art of analysis of behavior of online users, teaches:
modifying […] and the cross-shopping behavior (Singh [0019], [0113], [0114] “drawing an inference based on the user behavior; and modifying an offline process based on the inference”, “track cross-shopping behavior and allow a vendor to modify incentives in response to inferences drawn from cross-shopping behavior. By identifying regional variations and changes in the vehicles cross-shopped, an analyst can recommend incentives to fit the changed circumstances, thereby maximizing sales at the lowest incentive cost”, “A second example would be brand positioning. One relevant factor in presenting a marketing message is the order in which the user has shopped various product offerings. For example, if an offering is the first one that a user has shopped, then it should be advertised in a fashion that encourages users to purchase immediately, rather than consider other offers….This is true whether the marketing message is presented online or offline”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tietzen with these aforementioned teachings of Singh with the motivation to provide improved coordination between online and offline offerings, and discern information from online customer behavior (Singh [0003]).

Regarding Claim 18:


Claim 18 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 18, Tietzen discloses  
wherein the online activity occurs on at least one of a computer, a tablet, or a mobile device (Tietzen [0065] “searching may occur through the use of a variety of communication devices, for example, such as a smart phone, a cell phone, a PDA, a tablet, a laptop, or other types of communication means.”)
Regarding Claims 19-20:

System claim 19 and non-transitory claim 20 correspond to the method claimed in claim 1, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Singh/Levin/Chittilapilly in view of Rathod US 2010208822 hereinafter Rathod 
Regarding Claim 6:

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Tietzen/Singh/Levin/Chittilapilly does not explicitly teach removing one or more irrelevant clicks from the filtered online activity. 
Rathod, however, in analogous art teaches: 
removing one or more irrelevant clicks from the filtered online activity. (Rathod [0638], “active links and associated objects and data …. Remove, provide comments and details, associate keywords, privacy setting take one or more actions on said publishing type specific publication contents and like”. Rathod [0640], “user can 1606 categories, sort, share, bookmarks, drag-n-drop, search, filter, remove one or more said active links and associate objects and data”. Also, see [0674], [0153])  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh/Levin/Chittilapilly with these aforementioned teachings of Rathod with the motivation to remove any irrelevant data/clicks from the data (Rathod [0638]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Singh/Levin/Chittilapilly in view of McLelland et al, US 20080259155 A1 hereinafter McLelland.
Regarding Claim 13:

Claim 13 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 13, Tietzen/Singh/Levin/Chittilapilly does not explicitly teach “wherein modifying the online promotional process comprises generating an online dialogue between users and a provider of the product” as stated in the claim.
McLelland, however, in analogous art of online commercial transactions, teaches:
wherein modifying the online promotional process comprises generating an online dialogue between users and a provider of the product (see McLelland [0007], [0011] “at least one interaction between said customer and said operator, wherein the interaction may be selected from a list consisting of: live text chat, live video conference”, “wherein the shopping behaviors and the interaction between the consumer and the operator may be tracked to allow operators to assist the consumer based on prior shopping and purchasing habits”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh/Levin with these aforementioned teachings of McLelland with the motivation to efficiently support customers through the online shopping experience for increased sales opportunities (McLelland [0006], [0004]).
Regarding Claim 14:

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Singh/Levin/ Chittilappilly in view of Nicholson, US20140032360A1.
Claim 14 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 14, Tietzen/Singh/Levin does not explicitly teach “modifying a promotional process for a second product complementary to the product” as stated in the claim.
Nicholson, however, in analogous art of shopper routing, teaches:
modifying a promotional process for a second product complementary to the product (Nicholson [0026] “cross-selling (whereby a product known to be of interest to the shopper is supplemented by one or more supplementary, complementary or otherwise related additional recommended products).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh/Levin/ Chittilappilly with these aforementioned teachings of Nicholson with the motivation to guide shopper (Nicholson [0009).

Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Tietzen/Singh/Levin/chittilapplilly in view of Cancel et al, US 20080189281 A1 hereinafter Cancel.
Regarding Claim 15:
Claim 15 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 15, Tietzen/Singh/Levin does not explicitly teach “calculating shopper engagement with a shopper touch-point based on a percent of total shoppers interacting with the shopper touch-point and an intensity of interactions with the shopper touch-point” as stated in the claim.
Cancel, however, in analogous art of collecting, processing, and displaying information related to a web site, teaches:
calculating shopper engagement with a shopper touch-point based on a percent of total shoppers interacting with the shopper touch-point and an intensity of interactions with the shopper touch-point (Cancel [0013], [0101] “Engagement metrics may use visitor data combined with duration data, such as duration per visit, to generate metrics such as attention (e.g. daily attention, monthly attention), average stay, and pages/visit.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh/Levin with these aforementioned teachings of Cancel with the motivation of making changes to effectively analyze internet activity (Cancel [0011]).

Regarding Claim 16:
Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, Chittilappilly teach calculating a probability of the touch-point interaction with the shopper touch-point influencing a final action of the user (Chittilappilly [0027] “ for each attribute of each touchpoint, the likelihood that a potential value of that attribute might influence a conversion is determined”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Singh/Levin/Cancel with these aforementioned teachings of Chittilappilly with the motivation of allocating credit for a purchasing decision among a plurality of touchpoints (Chittilappilly [0004], [0005]).
Regarding Claim 17:

Claim 17 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 17, Chittilappilly teach calculating an opportunity index representing interactions with the one or more shopping touch-points (Chittilappilly [0027], [0005] noting ranking of the touch point attributes “the attributes of each touchpoint are ranked according to importance… for each attribute of each touchpoint, the likelihood that a potential value of that attribute might influence a conversion is determined”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Tietzen/Cancel with these aforementioned teachings of Chittilappilly with the motivation of allocating credit for a purchasing decision among a plurality of touchpoints (Chittilappilly [0004], [0005]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farag, Sendy, et al. "Shopping online and/or in-store? A structural equation model of the relationships between e-shopping and in-store shopping." Transportation Research Part A: Policy and Practice 41.2 (2007): 125-141. 
Hsiao, Ming-Hsiung. "Shopping mode choice: Physical store shopping versus e-shopping." Transportation Research Part E: Logistics and Transportation Review 45.1 (2009): 86-95.
Wilder et al. US 8,332,271: Web influenced in-store transactions. 
Kelly US 2007/0266033: System and method for profiling members of dating servers. 
Cancel et al. US 2007/0055937: Presentation of media segments. 
Hutten US 2002/0120528: Method for inserting promotional messages into an internet purchase transaction. 
Herz et al. US 2001/0014868: System for the automatic determination of customized prices and promotions. 
Yin, Xiaoxin, et al. "Automatic extraction of clickable structured web contents for name entity queries." Proceedings of the 19th international conference on World wide web. 2010.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624